Citation Nr: 1307287	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for status-post L4-L5 hemilaminectomy and discectomy with radicular symptoms, degenerative disc disease (DDD), and lumbar scoliosis.  

2.  Entitlement to service connection for upper back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


 
INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously adjudicated the Veteran's claim in October 2010.  The Board granted service connection for residuals of a concussion and laceration to the head but denied service connection for status-post L4-L5 hemilaminectomy and discectomy with radicular symptoms, DDD, and lumbar scoliosis and upper back pain, and headaches, claimed as secondary to residuals of concussion and laceration to the head.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision that vacated the Board's decision in regard to the issues of service connection for status-post L4-L5 hemilaminectomy and discectomy with radicular symptoms, DDD, and lumbar scoliosis and upper back pain.  The Board's denial of service connection for headaches was affirmed.  The Court returned the case to the Board for further adjudication in June 2012.   

The Board wrote to the Veteran in October 2012.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran did not respond to the letter.  The Veteran's representative submitted additional argument in support of the claim in February 2013.


FINDINGS OF FACT

1.  Chronic low back disability and associated leg pain were not exhibited in service; arthritis of the lumbar spine was not manifested within the first post-service year; and the current low back disability-to include status-post L4-L5 hemilaminectomy and discectomy with radicular symptoms, degenerative disc disease, and lumbar scoliosis-is not otherwise related to service.

2.  Chronic upper back disability was not exhibited in service; arthritis of the thoracic or cervical spine was not manifested within the first post-service year; and there is no competent evidence that the Veteran currently has an upper back disability that is related to active duty.


CONCLUSIONS OF LAW

1.  A low back disability, characterized as status-post L4-L5 hemilaminectomy and discectomy with radicular symptoms, DDD and lumbar scoliosis, was not incurred or aggravated in service; and arthritis of the lumbar spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  An upper back disability was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Notice should also explain how VA assigns effective dates for benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran submitted his claim for service connection in April 2005, prior to the Court's decision in Dingess.  He was provided with notice on how to substantiate his claim in January 2006.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The RO informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was asked to submit any medical evidence that he had.  

The Veteran submitted a statement in response to the notice letter that was received in February 2006.  He reported that he injured his back in a fall from a truck in service.  The Veteran had previously submitted private treatment records in support of claims for nonservice-connected disability pension benefits and service connection for dental trauma.

He was afforded the notice required by the Court in Dingess in March 2006.  

The Veteran's claim was denied in April 2006.  He submitted his notice of disagreement (NOD) in May 2006 and perfected his appeal of the denial of benefits in January 2007.  

The Board initially denied service connection for the claimed disabilities in October 2010.  The Veteran, through attorney representation, appealed the decision to the Court.  The Court issued a memorandum decision to vacate that part of the Board's decision that denied service connection for the claimed back disabilities in June 2012.  

The Veteran was notified of the Court's return of the case and provided an opportunity to submit additional evidence and/or argument in support of his claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He was provided the necessary information on how to substantiate his claim for service connection and given examples of the types of evidence that would be beneficial in that endeavor.  He was asked to submit evidence or identify evidence that the RO could obtain on his behalf.  He appealed the Board's prior decision with specific arguments as to what the evidence showed and how VA evaluated the evidence.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  His service treatment records (STRs) were obtained and associated with the claims folder from a prior claim.  VA records were also identified by the RO and obtained.  The Veteran had submitted private treatment records, documenting his current disability, with a prior claim for benefits.  He elected not to have a hearing in his case.  The Veteran also elected to not have the RO obtain any other private records.  He provided no additional medical evidence in the course of the current appeal.  

The Veteran was not afforded an examination in regard to his claim.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

The evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  The Veteran's STRs are negative for injury to any part of the back.  The Veteran has only cited to the fall from the truck in January 1964 in support of his claimed back disability.  He later referenced a motor vehicle accident (MVA) as a possible source of his current disability.  The report of the fall is documented in STRs but the only injury complained of, and noted, involved the right knee.  A laceration was treated.  The MVA noted a mild concussion and a laceration to the chin.  No injuries to the back were noted or reported.  The first medical evidence of a back disability, upper or lower, is dated in September 2000.  As will be shown, the Veteran did not relate any current disability to service when being treated and reported only a history of back problems dating no more than 5 years prior to 2000 when he was treated.  

The Board finds the STRs are negative for any injury of the back.  The first medical evidence of a back disability is dated in 2000, more than 34 years after service.  The Veteran's reported history to his medical providers places the onset at least 28 years or more after service.  Further, none of the medical evidence of record has related any currently diagnosed back disorder to the Veteran's military service.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show some causal connection between his disability and his military service); Waters v. Shinseki, 601 F.3d 1274, 78-79 (Fed. Cir. 2010).  

The Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection). 

Complaints of pain alone are not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Sanchez-Benitez I), dismissed in relevant part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Sanchez-Benitez II); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran served on active duty from January 1963 to January 1966.  His military occupational specialty (MOS) was as a crane shovel operator.  The Veteran contends that he injured his lower back, leg, and upper back when he fell from a three-quarter ton truck in service in January 1964.

The Veteran submitted his initial claim for VA benefits in April 2001.  He sought entitlement to nonservice-connected disability pension benefits at that time.  He listed a herniated disc at L4-L5, spinal stenosis at L5-S1, hypertension, hyperlipidemia, gastroesophageal reflux disease (GERD), and levoscoliosis as conditions that had prevented him from working as of August 14, 2000.  It should be noted that the Veteran used the abbreviation "NSC" in parentheses behind each of the listed conditions.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, Part D, blocks 1a and 1b., dated in April 2001.

The Veteran submitted medical evidence in support of his claim.  Such evidence included records from J. Giles, M.D., for the period from September 2000 to April 2001.  The records show that the Veteran was seen on September 11, 2000, as a new patient.  He complained of low back pain off and on for two years.  He also reported that his left leg would get numb at the medial side of the calf below the knee and go down to the foot.  The Veteran reported that he first developed the pain two years earlier while turning over in bed.  He said his back bothered him for a time but eventually the pain went away.  He said he had intermittent numbness since then.  He reported no recent injury but his back pain had increased in the last several weeks.  The Veteran had no complaints regarding his upper back and/or cervical spine.

X-rays of the Veteran lumbosacral spine showed considerably narrowed L4-L5, and L5-S1 disc spaces and severe degenerative joint disease (DJD).  The Veteran had a magnetic resonance imaging (MRI) in September 2000.  An entry from October 4, 2000, said the results of the MRI showed some local central disc herniation at L4-L5 with associated marked spinal stenosis, more diffuse disc bulging at L5-S1 level although some focal, central ligamentous herniation may also be present without evidence of significant spinal stenosis.  An entry from October 17, 2000, noted the Veteran was to see a neurosurgeon.  The Veteran was seen in January 2001.  The entry noted the Veteran had back surgery in October 2000.  He reported still having some back pain.  The remaining entries noted routine follow-ups.  The records contain no mention of any injury in military service or that the Veteran's onset of back pain was anything other than of a recent period.

Records from Baptist Hospital for October 2000 document back surgery.  The operative report said that a left L4-5 hemilaminectomy and discectomy with microscope was performed.  The records included copies of the September 2000 x-ray and MRI reports cited by Dr. Giles.

Records from R. S. Davis, M.D., for the period from October 2000 to February 2001 were submitted by the Veteran.  At the initial visit, Dr. Davis noted a history of back pain for several years.  He said there was no prior spine history and that there was no litigation or workers' compensation involved.  The Veteran had been employed as a truck driver and mechanic but had not worked since August 2000.  

The Veteran also submitted records from Grace Rehabilitation that dealt with his post-operative rehabilitation.  There was no information relating the Veteran's back condition to his military service.

Finally, the Veteran submitted evidence from J. D. Summers, M.D., in March 2002.  Although the report from Dr. Summers is not dated, information regarding the Veteran's age would date the report in late 2000 or early 2001.  Dr. Summers noted that the Veteran was applying for disability benefits due to problems with his back and head.  In regard to the Veteran's back, Dr. Summers said the Veteran gave a history of the problems beginning insidiously five years earlier.  The problem worsened until his back "locked up" on the Veteran in August 2000.  There was no mention of any problems in service.  The Veteran also related a history of having a truck tire blow up in his face in 1981.  He said he had a detached retina and ruptured ear drum as a result.  

On physical examination, Dr. Summers noted the surgical scar.  He provided a range of motion for the Veteran's lumbosacral spine.  He stated that range of motion was full in all other joint areas and the joints were free of bony erosion, synovitis, joint effusion overlying erythema and warmth.  No complaint regarding the upper back was related by the Veteran or found by Dr. Summers.

The Veteran was granted entitlement to nonservice-connected pension benefits in April 2002.

The Veteran submitted a claim for entitlement to service connection for dental trauma in March 2005.  He related that he had suffered facial injuries in a MVA in service.  

The Veteran's current claim for service connection for his low back and upper back disabilities was received in October 2005.  

The Veteran's STRs were received in conjunction with the evaluation of his dental trauma claim.  A review of the STRs does not reflect treatment for lower or upper back pain.  There is an annotation of the Veteran being seen in the clinic in January 1964.  He reported that he had fallen from a three-quarter ton truck and injured his right knee.  The medical officer's note provides a thorough review of the Veteran with a small laceration over the right patella reported.  There is no mention of any complaint of back pain or findings in that regard.  

The Veteran's separation physical examination is not of record.  However, he did complete a medical history form for the examination in December 1965.  He did not report any problems with his back, upper or lower.  

The STR entries regarding the MVA show the Veteran sustained injuries to his face and chin in April 1964.  He struck a parked car from the rear at that time.  The entries do not record any injury to the lower or upper back or any complaints of pain in those areas associated with the MVA.  

VA records for the period from July to August 2005, respectively, were associated with the claims folder.  The records involved evaluation of the Veteran's hearing problems.  There was no evidence related to the issues on appeal.

As noted, the RO wrote to the Veteran in January 2006.  He was asked to identify or submit evidence in support of his claim.  The Veteran's response to the letter was received in February 2006.  At that time he related his claimed back disabilities to falling from the truck in service.  He noted his MVA in service in regard to his claim for residuals of injuries from the accident as well as his claimed headaches.  

The Veteran's claim for service connection was denied in April 2006.  The rating decision noted that incident of treatment to the right knee as a result of the fall from the truck in January 1964.  The rating decision also noted that the STRs were negative for treatment of a back injury or back-related complaints.  The evidence of record did not show arthritis/DDD/DJD within a year after service and the private medical records did not relate any diagnosed back disorder to the Veteran's military service.

The Veteran's NOD was received in May 2006.  He asked that his claim be reconsidered.  He perfected his appeal in January 2007.  At that time, he maintained that his claimed disabilities were documented in his STRs.  He responded to the RO finding that his disabilities were first identified many years after service by saying he was unaware of his VA benefits and had only recently submitted his claim for such benefits.  

VA records for the period from August 2005 to December 2006 were added to the claims folder.  The Veteran's low back symptoms were noted, along with his history of surgery.  There was no mention of any complaints or findings regarding the upper back.  The entries also noted that the Veteran had a private healthcare provider that he saw for certain conditions.  However, the Veteran failed to provide any records from this person or ask VA to obtain any records on his behalf.  

The Veteran was afforded a VA neurological examination in September 2007.  The Veteran gave a history of having headaches for a long time but could not identify when they started.  The tire explosion in 1981 was noted.   The examiner reviewed the STRs, to include those associated with the Veteran's MVA.  The examiner said the records noted a laceration to the chin and that the Veteran had a mild concussion from the MVA.  No other injuries were identified.

The Board denied the Veteran's claim for service connection for status-post L4-L5 hemilaminectomy and discectomy with radicular symptoms, degenerative disc disease, and lumbar scoliosis and upper back pain in October 2010.  

As noted, the Veteran appealed the Board's decision to the Court.  In its decision, the Court cited to a statement by the Board that the STRs did not document an in-service fall from a truck.  As the STRs did contain such an entry, the Court said this action by the Board called into question the Board's weighing of the evidence with this part of the Veteran's claim.  The Court vacated that part of the Board's decision to address the evidence and provide a statement of reasons or bases for how it factored into the Board's analysis of whether the Veteran was entitled to an examination for his claimed disabilities.  The analysis required by the Court is set forth in the duty to provide notice and assistance section of this decision.

The Board remanded the issue of entitlement to service connection for a bilateral hearing loss in October 2010.  Additional evidence was developed, to include a VA audiology examination in January 2011.  No evidence pertinent to the issues on appeal was submitted by the Veteran or developed in the course of assisting him with the hearing loss issue.

The evidence of record shows that the Veteran was not treated for back complaints in service, to include his lower and upper back.  The STRs document his report of a fall from the truck as he has stated.  However, the only injury sustained, as per the Veteran's complaints and the medical assessment at the time, was that of a laceration over the right patella.  No back injury was sustained.  

The STR entries regarding the MVA show the Veteran struck his face and chin but there is no evidence of any back injury.  

There is no evidence of arthritis of the lower or upper back/spine in service or within the first year after service.  Thus, service connection on a presumptive basis is denied.  

The private treatment records contain the Veteran's candid admissions of the onset of his back pain somewhere between 1995 and 1998.  The records from Dr. Giles note a report of a 2-year history in 2000 and the entry from Dr. Summers provided a 5-year history of back pain in either 2000 or 2001.  At no time did the Veteran report a back injury of any type in service.  In fact, the several private healthcare providers noted no prior history of spine problems.  

The Veteran has alleged that he was unaware of his right to benefits for many years and that this should not be held against him.  However, the Board notes that the Veteran submitted a pension claim in 2001.  He listed several specific diagnoses as the medical conditions that rendered him unable to work on his claim form.  He further placed the annotation of "NSC" behind each of the conditions.  This reflects an understanding that those back conditions listed by the Veteran were not related to his military service.  It further indicates an understanding of the existence of both service connected and nonservice-connected VA benefits.  

The Veteran has not submitted any medical evidence in support of his claim.  He has asserted that his later diagnosed back lower back disability was caused either by his fall from the truck in service or as a result of his MVA in service.  The Veteran has not provided statements of a continuity of symptomatology, only that when his back disability was identified in 2000, it was related to his claimed injuries in service.

The Board acknowledges that the Veteran is competent to provide lay evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  However, he is not competent to relate the back disability first identified in 2000 to any incident of service approximately 34 years earlier.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Moreover, as stated, the Veteran gave no history of any prior back injury to his private physicians.  He reported relatively recent onset (recent to 2000) and no particular cause other than rolling over in bed.  The Board finds that the statements that the Veteran gave at that time for the purpose of obtaining medical treatment have greater credibility than the statements which he now gives in support of his claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

In regard to the Veteran's upper back issue, no disability has been identified in the evidence of record.  There is no evidence of any disability in service or in the private medical evidence submitted by the Veteran.  Further, he has not identified any disability other than upper back pain.  In the absence of an identified disability, service connection cannot be granted.  See Rabideau, Brammer, Sanchez-Benitez, Mitchell, supra.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection.  The Veteran's claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for status-post L4-L5 hemilaminectomy and discectomy with radicular symptoms, DDD and lumbar scoliosis, is denied.

Service connection for upper back pain is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


